Citation Nr: 1600505	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  11-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating in excess of 10 percent for cervical spine stenosis with degenerative changes.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from November 2006 to August 2008 with additional service in the National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans' Affairs (VA), which granted service connection for cervical spinal stenosis with degenerative changes and assigned a 10 percent rating effective August 15, 2008.  In a later November 2013 rating decision, the RO granted service connection for associated right and left upper extremity radiculopathy and assigned 20 percent ratings for each extremity effective August 11, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran perfected this appeal of the rating assigned for his cervical spine disability via a June 2011 Form 9.  The Veteran was subsequently afforded a VA cervical spine compensation and pension examination in August 201, which was followed by issuance of a November 2011 supplemental statement of the case by the RO.  Then, in December 2011, the RO certified the Veteran's appeal to the Board.  

Subsequently, in February 2012, the Veteran was afforded another compensation and pension examination, which included evaluation of the current severity of the Veteran's cervical spine disability.  At that examination, the Veteran reported that he was continuing to receive physical therapy treatment for his cervical spine, apparently from a private medical provider.  The Board notes that while there are earlier private treatment records associated with the claims file documenting some physical therapy treatment received by the Veteran, including a record from January 2010 showing specific cervical spine range of motion findings, there do not appear to be any such records associated with the claims file dated after February 2010.  Consequently, on remand, the AOJ should, with the Veteran's cooperation, make reasonable efforts to obtain such records.  

The Board also notes that the most recent compensation and pension examination received by the Veteran is the February 2012 examination, which took place nearly four years ago.  Consequently, on remand, the Veteran should be provided with a current compensation and pension examination to assess the current severity of his cervical spine disability.

Finally, the Board notes that pertinent evidence has already been added to the record since the RO issued the November 2011 SSOC, including the February 2012 VA examination report and also including a November 2012 Department of the Army memorandum (contained in the virtual VA file) with accompanying documentation indicating that the Physical Evaluation Board (PEB) had found the Veteran unfit to continue military service due to his cervical spine disability.  Thus, after the above development has been completed, the AOJ should ensure that readjudication of the Veteran's claim through issuance of an updated SSOC includes consideration of all pertinent evidence added to the record since November 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment and evaluation he has received for his cervical spine disability since February 2010, including any physical therapy or other medical treatment.  Then, secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

2.  Arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's cervical spine disability.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.

3.  Readjudicate the claim, including review of all pertinent evidence added to the record (including the Virtual VA and VBMS files) since the issuance of the November 2011 SSOC.  If it remains denied, issue a current SSOC and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


